Case 1:18-cv-20309-MGC Document 60 Entered on FLSD Docket 10/31/2019 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                        CASE NO. 18-20309-CIV-COOKE/GOODMAN

   LEONARDO DAVID TOLEDO,

           Plaintiff,

   v.

   VIOSS VISION, INC., et al.,

         Defendants.
   ______________________________/

        REPORT AND RECOMMENDATIONS ON PLAINTIFF’S RENEWED MOTION
         FOR ENTITLEMENT TO AND AWARD OF ATTORNEY’S FEES AND COSTS

           Plaintiff Leonardo David Toledo (“Toledo”) filed a Renewed Motion for

   Entitlement to and Award of Attorney’s Fees and Costs against Defendants Vioss Vision,

   Inc., Vioss Electronics, Inc., and Jose S. Rivero (the “Defendants”). [ECF No. 55].

   Defendants did not file a response or otherwise oppose the motion, and the time to do so

   has long expired. United States District Court Judge Marcia G. Cooke referred the motion

   to the Undersigned. [ECF No. 56]. Toledo requests $12,800 in attorney’s fees and $539.61

   in costs for this case, which resulted in a final judgment in favor of Toledo. [ECF No. 52].

   Toledo’s attorney’s billing statement is attached to Toledo’s motion. [ECF No. 55-1].

           For the reasons stated below, the Undersigned respectfully recommends that the

   District Court grant in large part and deny in part Toledo’s motion and amend the Final
Case 1:18-cv-20309-MGC Document 60 Entered on FLSD Docket 10/31/2019 Page 2 of 11



   Judgment to include $12,800 in attorney’s fees and $515 in costs ($24.61 less than

   requested).

   I.     FACTUAL AND PROCEDURAL BACKGROUND

          This is an action for overtime violations under the Fair Labor Standards Act of

   1938, 29 U.S.C. § 201 et seq. (“FLSA”). [ECF No. 1]. Toledo worked for Defendants Vioss

   Vision and Vioss Electronics (the “Vioss Companies”) from October 22, 2015 until

   November 17, 2017. Id. at ¶ 20. Defendant Rivero owns the Vioss Companies. Id. at ¶¶ 9-

   10. During this time, Toledo worked 1,080 hours of overtime, earning more than $8,000

   in unpaid wages. [ECF No. 49, p. 2]. Defendants never paid Toledo for his overtime

   wages. [ECF No. 1, ¶ 25].

          Toledo filed this lawsuit on January 25, 2018, seeking the unpaid overtime wages

   from his work at the Vioss Companies. [ECF No. 1]. After answering the complaint,

   Defendants’ attorney withdrew [ECF No. 22], and the District Court gave Defendants

   until May 11, 2018 to find new counsel. [ECF No. 25]. Defendants did not timely retain

   new counsel. [ECF No. 28].

          Toledo moved for default judgment against the Vioss Companies [ECF No. 32]

   and the District Court entered an order requiring the corporate defendants to show why

   Toledo’s motion for default should not be granted [ECF No. 35]. The Vioss Companies

   failed to respond to the show cause order, and a default was entered against them. [ECF

   Nos. 33; 37].


                                              2
Case 1:18-cv-20309-MGC Document 60 Entered on FLSD Docket 10/31/2019 Page 3 of 11



          Next, Toledo moved for summary judgment against Rivero, and Rivero failed to

   respond. [ECF Nos. 40; 42; 43]. Summary judgment was entered in favor of Toledo. [ECF

   No. 49]. Toledo then filed a motion for entry of final judgment, which the District Court

   granted, awarding Plaintiff $16,476.22 in damages. [ECF Nos. 50; 52].

   II.    REQUEST FOR ATTORNEY’S FEES

          A prevailing party is not ordinarily entitled to recover attorney’s fees from its

   opponent. Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 247 (1975). However,

   the FLSA explicitly provides that the court “shall, in addition to any judgment awarded

   to plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and

   costs of the action.” 29 U.S.C. § 216(b). Therefore, fee awards are mandatory for prevailing

   plaintiffs in FLSA cases. See Shelton v. Ervin, 830 F.2d 182, 184 (11th Cir. 1987) (“Section

   216 provides for an award of attorneys’ fees, as opposed to granting the court discretion

   in awarding such fees, to the prevailing plaintiff in FLSA cases.”).

          Toledo is the prevailing party here because the District Court entered summary

   judgment and final judgment in his favor. [ECF Nos. 49; 52]. Toledo now requests $12,800

   in attorney’s fees and $539.61 in costs. [ECF No. 55].

          The Undersigned must determine whether the requested amount of fees is

   reasonable. “The most useful starting point for determining the amount of a reasonable

   fee is the number of hours reasonably expended on the litigation multiplied by a

   reasonable hourly rate.” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). This amount is


                                                 3
Case 1:18-cv-20309-MGC Document 60 Entered on FLSD Docket 10/31/2019 Page 4 of 11



   typically referred to as the “lodestar.” Thornton v. Wolpoff & Abramson, L.L.P., 312 F. App’x

   161, 163-64 (11th Cir. 2008).

          The resulting fee carries a presumption that it is reasonable. Blum v. Stenson, 465

   U.S. 886, 897 (1984). This lodestar amount may then be adjusted upward or downward

   based upon other considerations. Hensley, 461 U.S. at 433-37. The applicant bears the

   burden of documenting the reasonableness of the hours expended and the hourly rate.

   A.C.L.U. v. Barnes, 168 F.3d 423, 427 (11th Cir. 1999).

          A.     Reasonable Hourly Rate

          Florida has adopted the federal “lodestar” approach to calculating attorney’s fees

   awards. Fla. Patient’s Compensation Fund v. Rowe, 472 So. 2d 1145, 1150 (Fla. 1985). The

   lodestar figure is calculated by multiplying the number of hours reasonably expended on

   the litigation by a reasonable hourly rate for the services of the prevailing party’s

   attorney. Id. at 1151. The court must separately consider the reasonableness of the hourly

   rate and the number of hours expended. Id. at 1150-51.

          A reasonable hourly rate is the prevailing market rate in the relevant legal

   community for similar services by attorneys with reasonably comparable skills,

   experience, and reputation. Norman v. Hous. Auth. of the City of Montgomery, 836 F.2d 1292,

   1299 (11th Cir. 1988). In determining the prevailing market rate, the Court should

   consider several factors, including “the attorney’s customary fee, the skill required to

   perform the legal services, the attorney’s experience, reputation and ability, the time


                                                 4
Case 1:18-cv-20309-MGC Document 60 Entered on FLSD Docket 10/31/2019 Page 5 of 11



   constraints involved, preclusion of other employment, contingency, the undesirability of

   the case, the attorney’s relationship to the client, and awards in similar cases.” Mallory v.

   Harkness, 923 F. Supp. 1546, 1555 (S.D. Fla. 1996).

          Here, the hourly rates of Toledo’s attorneys, Brian Pollock and Max Horowitz, are

   $425 and $250, respectively. [ECF No. 55, p. 8]. Pollock has been admitted to the Florida

   Bar since 1999 and is the founder of his law firm, the Fair Law Firm, which specializes in

   employment and labor matters. [ECF No. 55, pp. 5-7]. Pollock’s customary rate paid by

   clients is $450. Id. at p. 6. Attorney Max Horowitz is no longer with the Fair Law Firm, but

   he has been a member of the Florida Bar since 2015 and specializes in employment law.

   Cynthia Acuna-Nelson’s hourly rate is $150. Id. at p. 8. She is a certified, bilingual

   paralegal who has worked primarily on cases involving labor and employment matters

   for the past five years at the Fair Law Firm. Id. at pp. 6-7.

          Toledo cites to Garcia OReilly v. The Art of Freedom, Inc., S.D. Fla. Case No.: 17-CV-

   21251-WILLIAMS/LOUIS, where Magistrate Judge Lauren Louis submitted a Report and

   Recommendations on December 14, 2018 [D.E. 109], recommending that Pollock receive

   a rate of $425 per hour and that Acuna-Nelson receive a rate of $150 per hour following

   a successful FLSA trial. United States District Judge Kathleen Williams adopted the

   Report and Recommendations [D.E. 112]. [See ECF No. 55, p. 7]. Toledo also cites to Palacio

   Cruz v. Infante Security Protection, LLC, S.D. Fla. Case No.: 18-cv-21839-GAYLES, where

   United States District Judge Darrin Gayles awarded Pollock $500 per hour. Id.


                                                 5
Case 1:18-cv-20309-MGC Document 60 Entered on FLSD Docket 10/31/2019 Page 6 of 11



             Given that Defendants did not respond to the fees motion, they do not object to

   the hourly rates. Moreover, the Undersigned, using my knowledge and experience as an

   attorney in South Florida since 1983 and federal magistrate judge in this District since

   2010, finds the rates to be reasonable. See Norman, 836 F.2d at 1303 (“The court . . . is itself

   an expert on the question and may consider its own knowledge and experience

   concerning reasonable and proper fees[.]”).

             B.    Reasonable Hours Expended

             First, the Undersigned must evaluate the reasonableness of the total hours

   expended by Toledo’s counsel and exclude compensation for hours that are “excessive,

   redundant or otherwise unnecessary.” Norman, 836 F.2d at 1301 (quoting Hensley, 461 U.S.

   at 434). Further, the Court must omit those hours that would be unreasonable to bill a

   client “irrespective of the skill, reputation, or experience of counsel.” Id.

             Toledo is seeking 15.1 hours for work performed by Brian Pollock, 1.5 hours for

   work performed by Max Horowitz, 11.1 hours for work performed by Cynthia Acuna-

   Nelson. [ECF Nos. 55, p. 8; 55-1]. Toledo’s counsel has waived 1.7 hours of work

   performed by Jissel Marcos, whose hourly rate is typically $425. [ECF Nos. 55, p. 8; 55-1,

   p. 11].

             The Undersigned has reviewed the billing records and finds that this total amount

   of hours is reasonable when compared to the number of hours recovered by counsel in

   similar FLSA cases. See, e.g., Echavarria v. Am. Valet Parking Mgmt., No. 14-CV-80770, 2015


                                                  6
Case 1:18-cv-20309-MGC Document 60 Entered on FLSD Docket 10/31/2019 Page 7 of 11



   WL 12746115, at *1 (S.D. Fla. Aug. 7, 2015) (finding counsel’s expenditure of 20.2 hours

   on FLSA case to be reasonable).

          C.     Attorney’s Fees Total

          The Undersigned finds that Toledo’s counsel reasonably expended 27.7 hours

   (15.1 hours for Pollock, 1.5 hours for Horowitz, and 11.1 hours for Acuna-Nelson) on this

   case at reasonable rates ($425/hour for Pollock, $250/hour for Horowitz, and $150/hour

   for Acuna-Nelson). Thus, the Undersigned recommends that the District Court award

   $12,800 in attorney’s fees.

   III.   TAXATION OF COSTS

          Toledo seeks $539.61 in taxable costs. [ECF No. 55, p. 8]. Specifically, Toledo

   requests $425 for filing fees and $90 for process server fees. [ECF Nos. 55, p. 8; 55-1, pp.

   11-12]. Toledo also seeks $24.61 in non-taxable costs for unspecified postage and/or

   copying fees. [ECF No. 55-1. pp. 11-12].

          Absent a federal statute, civil procedure rule, or order to the contrary, a prevailing

   party is entitled to an award of its costs. Fed. R. Civ. P. 54(d)(1). The prevailing party

   must file a bill of costs that adheres to the guidelines outlined in Local Rule 7.3(c), which

   specifically references 28 U.S.C. § 1920. Under § 1920, the following costs are taxable

   against the losing party:

          (1) Fees of the clerk and marshal;
          (2) Fees for printed or electronically recorded transcripts necessarily
              obtained for use in the case;
          (3) Fees and disbursements for printing and witnesses;
                                                7
Case 1:18-cv-20309-MGC Document 60 Entered on FLSD Docket 10/31/2019 Page 8 of 11



          (4) Fees for exemplification and the costs of making copies of any materials
              where the copies are necessarily obtained for use in the case;
          (5) Docket fees under section 1923 of this title;
          (6) Compensation of court appointed experts, compensation of interpreters,
              and salaries, fees, expenses, and costs of special interpretation services
              under section 1828 of this title.

   28 U.S.C. § 1920.

          Although a prevailing party is entitled to taxable costs, the court can still exercise

   discretion in awarding the costs that § 1920 enumerates. Crawford Fitting Co. v. J.T.

   Gibbons, Inc., 482 U.S. 437, 441- 4 2 (1987). Nevertheless, the court is limited to taxing the

   costs specifically authorized by statute. E.E.O.C. v. W&O, Inc., 213 F.3d 600, 620 (11th Cir.

   2000) (citing Crawford Fitting Co., 482 U.S. at 445).

          First, the Undersigned recommends awarding $425 for the filing fee in this case.

   This filing fee is reimbursable because it falls within the scope of taxable costs under

   § 1920(1).

          Second, the Undersigned recommends awarding $90 for service of process on the

   Defendants. Toledo is requesting $45 for the affidavit of service on Defendant Vioss

   Electronics and $45 for the affidavit of service on Vioss Vision, Inc. [ECF No. 55-1, p. 11].

   This rate is lower than the standard hourly rate that the U.S. Marshal’s Service charges

   for service of process. See W&O Inc., 213 F.3d at 624; Khoury v. Miami-Dade Cty. Sch. Bd.,

   No. 16-20680-CIV, 2018 U.S. Dist. LEXIS 202621, 2018 WL 7150192, at *3 (S.D. Fla. Nov.

   28, 2018). Accordingly, the Undersigned recommends that Toledo recover $90 in process

   server fees.
                                                  8
Case 1:18-cv-20309-MGC Document 60 Entered on FLSD Docket 10/31/2019 Page 9 of 11



          Third, the Undersigned does not recommend awarding $24.61 in costs for

   postage. The summary of expenses lists different documents sent to different recipients.

   [ECF No. 55-1, pp. 11-12]. For example, the summary contains entries such as, “Letter

   sent to client re-Trial Setting (Engligh & Spanish)”; “Pltf Mtn For Entry Of Default By

   clerk sent to Def”; “Motion for Attorneys’ Fees to Mr. Rivero”; and “Postage: Ltr sent Def

   re-Pltf Mtn to Compel and DE 54 (Toledo).” Id.

          Postage costs are not expressly provided for under § 1920 and are not recoverable.

   Duckworth v. Whisenant, 97 F.3d 1393, 1399 (11th Cir. 1996) (holding that costs such as

   “general copying, computerized legal research, postage, courthouse parking fees . . . are

   clearly nonrecoverable” under § 1920); Parrot, Inc. v. NiceStuff Distrib. Int'l, No. 06-61231-

   CIV, 2010 U.S. Dist. LEXIS 16128, at *15-16 (S.D. Fla. Feb. 2, 2010) (postage costs not

   recoverable). Toledo should therefore not recover his postage costs.

          If any of these costs are for copying, then the Undersigned does not recommend

   awarding any portion of the $24.61 amount for copying costs. Copying costs are

   recoverable if the copies were “necessarily obtained for use in the case.” 28 U.S.C. §

   1920(4); W&O, Inc., 213 F.3d at 622-23. The party requesting taxation of costs must present

   evidence “regarding the documents copied including their use or intended use.” Cullens

   v. Georgia Dept. of Trans., 29 F.3d 1489, 1494 (11th Cir. 1994). General copying costs without

   any accompanying description are not recoverable. Duckworth, 97 F.3d at 1399; see also Lee

   v. American Eagle Airlines, Inc., 93 F. Supp. 2d 1322, 1335–36 (S.D. Fla. 2000) (denying


                                                 9
Case 1:18-cv-20309-MGC Document 60 Entered on FLSD Docket 10/31/2019 Page 10 of 11



   copying costs where the prevailing party failed to (1) describe the copies, (2) explain how

   the copies were related to the case, and (3) justify the reasonableness of the copying rates).

          Here, Toledo’s motion contains only a two-page summary of the copying costs (if

   that is what these unspecified costs are for), without more detail. [ECF No. 55-1, pp. 11-

   12]. For example, the summary contains entries such as, “Pltf Mtn For Entry Of Default

   Against The Unrepresented Corporate Def doc 30”; and “18-0822 Plaintiff’s Notice of No

   Response to MSJ [ECF No. 42] (Toledo).” No further information is provided to

   demonstrate how these copying costs were “necessarily obtained for use in the case.” 28

   U.S.C. § 1920(4); W&O, Inc., 213 F.3d at 622-23.

   IV.    Conclusion

          The Undersigned respectfully recommends that the District Court grant in large

   part and deny in part Toledo’s motion and amend the Final Judgment to include $12,800

   in attorney’s fees and $515 in costs ($24.61 less than requested).

   V.     Objections

          The parties will have seven days from the date of being served with a copy of this

   Report and Recommendations within which to file written objections, if any, with the

   District Judge. Each party may file a response to the other party’s objection within seven

   days of the objection.1 Failure to timely file objections shall bar the parties from a de novo


   1
           The Undersigned is shortening the time for objections and responses because this
   Report concerns straightforward fees and costs motions and because the Defendants have
   not filed any opposition responses.
                                                10
Case 1:18-cv-20309-MGC Document 60 Entered on FLSD Docket 10/31/2019 Page 11 of 11



   determination by the District Judge of an issue covered in the Report and shall bar the

   parties from attacking on appeal unobjected-to factual and legal conclusions contained in

   this Report except upon grounds of plain error if necessary in the interest of justice. See

   28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d

   790, 794 (11th Cir. 1989); 11th Cir. R. 3-1 (2016).

           RESPECTFULLY RECOMMENDED in Chambers, in Miami, Florida, October 31,

   2019.




   Copies furnished to:
   The Honorable Marcia G. Cooke
   All Counsel of Record




                                                 11
